DETAILED ACTION
Applicant’s amendment and remarks filed November 30, 2021 are acknowledged.  Claims 68-73, 77-79 and 82-90 are under examination.  Claims 74-76, 80 and 81 are directed to non-elected species of epitopes and diseases. 

Response to Amendment
	The objections to the disclosure and the drawings are withdrawn in view of Applicant’s amendment filed November 30, 2021.  
The rejection of claims 82, 83 and 88-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment filed November 30, 2021.
The rejection of claims 68-73, 77 and 84-89 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schiller et al. (US Patent 6,719,978 B2) is withdrawn in view of Applicant’s amendment to claim 68 requiring the parvovirus to be AAV.

Claims Summary
	Claim 1 and its various embodiments in dependent claims are directed to a method for preventing or treating a disease in a patient in need thereof, comprising administering a medicament (e.g., vaccine (claim 84)) comprising at least one adeno-associated virus (AAV) mutated structural protein that comprises on its surface at least one heterologous B-cell epitope.  The mutated structural protein is not used as a vector in gene therapy, which is understood to 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 68-73, 77 and 82-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiller et al. (US Patent 6,719,978 B2, cited in the IDS filed 3/6/2020, “Schiller”) in view of Grifman et al. (Molecular Therapy, 2001, 3(6):964-975, cited in the IDS .
Schiller discloses methods for stimulating an immune response in vivo against a tolerogen to treat or prevent human diseases that involve the onset of B cell tolerance, such as chronic inflammatory disease, cancer, RA (claims 85-87), etc. (see abstract and col. 6-7, bridging paragraph).  The method comprises administering modified VLPs, e.g., from Parvoviridae, having a heterologous B-cell epitope of a tolerogen (which qualifies as being derived from a tolerogen) joined/conjugated to the VLP that is presented on its surface (see abstract, col. 2, lines 32-66, and col. 19, lines 28-35) (claims 69-71).  The tolerogen is from a cytokine, such as human TNF-α (see col. 6, lines 42-63, and col. 20, lines 44-57) (claims 72, 73, 77, 88 and 89).  The modified VLPs are disclosed in therapeutic and prophylactic (vaccine) pharmaceuticals (see col. 21, lines 56-63) (claim 84).
Schiller discloses presentation of B-cell epitopes on the surface of VLPs, but does not name a position for insertion, I-587.  Schiller discloses the use of viruses of Parvoviridae but does not name AAV-2.
Grifman is directed to the incorporation of tumor-targeting peptides into recombinant AAV-2 capsids.  While Grifman’s disclosure is directed to the use of those modified capsids in gene therapy methods, the teachings of Grifman are still useful as they apply to the structural features of the constructs.  In Schiller’s immunization method that uses VLPs modified to express tolerogens on the VLP surface, it would have been obvious to have used Grifman’s teaching regarding AAV-2 capsid constructs to insert after position 587, motivated by the need to have an expressed epitope in an exposed loop (see Figure 1), with a reasonable expectation of (claims 68, 82 and 83).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time of the invention.
Applicant’s arguments filed November 30, 2021 have been carefully considered but fail to persuade.  Applicant notes that the claimed methods are not gene therapy methods, as recited in the claims, “wherein the parvovirus mutated structural protein is not used as a vector in gene therapy”.  The Office acknowledges that the claims exclude gene therapy.
Applicant notes that the claim limitation of AAV (“and wherein the parvovirus is adeno-associated virus (AAV)” in claim 1 and following) is not obvious over Schiller in view of Grifman.  Applicant argues that Grifman’s teaching are directed to methods of gene therapy that utilize AAV-2 capsids expressing tumor-targeting peptides, and are essentially contrary to Schiller’s teachings because the instant methods exclude gene therapy, and because the instant invention is inducing an immune response, while the gene therapy method of Schiller is not concerned with inducing an immune response.
In response to Applicant’s argument that the teachings of Grifman are contrary to those of Schiller, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Grifman is relied upon for disclosing AAV-2 (which is a parvovirus, as generally taught by Schiller) and an insertion site into AAV-2 capsid.  Grifman’s teachings are useful in the context of further applying the teachings of Schiller who broadly discloses parvovirus capsids without specifying which parvoviruses, as well as inserting an epitope without specifying where.  Grifman’s .

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiller et al. (US Patent 6,719,978 B2, cited in the IDS filed 3/6/2020, “Schiller”) and Grifman et al. (Molecular Therapy, 2001, 3(6):964-975, cited in the IDS filed 3/6/2020, “Grifman”) as applied to claims 68 and 72 above, and further in view of Ishihara and Hirano (Cytokine and Growth Factor Reviews, 2002, 13:357-368).  Claim 78 is directed to an embodiments wherein the B-cell epitope is part of human IL-6.  
The teachings of Schiller and Grifman are outlined above.  Schiller discloses growth factors and cytokines as sources of tolerogen epitopes but does not specifically name interleukin IL-6 or human IL-6.  However, it would have been obvious to have selected any tolerogen of interest, such as human IL-6, with a reasonable expectation of success.  One would have been motivated by Ishihara and Hirano’s teaching that IL-6 in excess is involved in autoimmune disease (see abstract and page 363, section 8).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art at the time of the invention.
Applicant’s arguments have been addressed above.

Claim 79 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiller et al. (US Patent 6,719,978 B2, cited in the IDS filed 3/6/2020, “Schiller”) and Grifman et al. (Molecular Therapy, 2001, 3(6):964-975, cited in the IDS filed 3/6/2020, “Grifman”) as applied to claims 68 and 72 above, and further in view of Fujino et al. (Gut, 2003, 52:65-70, “Fujino”).  Claim 79 is directed to an embodiments wherein the B-cell epitope is part of human IL-17.  

Applicant’s arguments have been addressed above.

Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiller et al. (US Patent 6,719,978 B2, cited in the IDS filed 3/6/2020, “Schiller”) and Grifman et al. (Molecular Therapy, 2001, 3(6):964-975, cited in the IDS filed 3/6/2020, “Grifman”)as applied to claim 68, 88 and 89 above, and further in view of Bachmann et al. (WO 2005/117963 A1, “Bachmann”).  Claim 90 is directed to an embodiments wherein the cytokine epitope is selected from SEQ ID NO: 226-232, or a functionally active variant thereof.  
The teachings of Schiller and Grifman are outlined above.  Schiller discloses cytokine epitopes from TNF-α generally but does not suggest any particular sequences.  It would have been obvious to use any known TNF-α epitope sequence, such as Bachmann’s SEQ ID NO: 132, which is 20 amino acids in length and comprises SRTPSDKPVAHVVANP; it shares identity (underlined portion) with Applicant’s SEQ ID NO: 226, reasonably a functional variant of Applicant’s SEQ ID NO: 226.  One would have had a reasonable expectation of success given that Bachmann uses the epitope in a modified VLP to treat autoimmune disease (see abstract), 
Applicant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 68-73, 77-79 and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16 of U.S. Patent No. 9,624,274.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are drawn to a structural protein of a parvovirus (e.g., AAV-2) comprising an insertion of a tolerogen-derived epitope (e.g., IL-6, IL-17, cytokine TNF-α, SEQ ID NO: 116 
Applicant requests that this rejection be held in abeyance until indication of otherwise allowable subject matter.

Claims 68-73 and 84-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 35 of U.S. Patent No. 9,821,043.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are drawn to a species of methods of the instantly claimed genus wherein the tolerogen-derived epitope is a mimotope of HER2 and the parvovirus is, in some claims, AAV-2.  The patented composition claims render obvious the method of using them as instantly claimed to treat/prevent disease.  Neither the instant claims nor the patented claims are directed to gene therapy.
Applicant requests that this rejection be held in abeyance until indication of otherwise allowable subject matter.

Claims 68-73, 77-79 and 82-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,822,378.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are drawn to a method of vaccinating with a structural protein of a parvovirus (e.g., AAV-2) comprising an insertion of a tolerogen-derived epitope (e.g., IL-6, IL-17, cytokine TNF-α, 
Applicant requests that this rejection be held in abeyance until indication of otherwise allowable subject matter.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648